UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6926



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


JERRY JACKSON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-01-439; CA-03-3664-6)


Submitted:    July 30, 2004                  Decided:   August 17, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Jackson, Appellant Pro Se. Isaac Louis Johnson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Jackson seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000) on

the grounds that it was barred by the statute of limitations and

denying reconsideration. An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that   reasonable       jurists    would   find     that   his

constitutional     claims    are    debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Jackson    has    not    made     the   requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       DISMISSED




                                     - 2 -